   8:20-cr-00175-RFR-SMB Doc # 63 Filed: 09/14/20 Page 1 of 1 - Page ID # 126




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                      8:20CR175

       vs.
                                                                        ORDER
BOBBIE GOODTEACHER,

                      Defendant.


       This matter is before the court on Defendant's Motion to Extend Motion Deadline [61].
For good cause shown, I find that the motion should be granted. Defendant will be given an
approximate 60-day extension. Pretrial Motions shall be filed by November 10, 2020.
       IT IS ORDERED:
       1.      Defendant's Motion to Extend Motion Deadline [61] is granted. Pretrial motions
shall be filed on or before November 10, 2020.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between September 11, 2020 and November 10,
2020, shall be deemed excludable time in any computation of time under the requirement of the
Speedy Trial Act for the reason defendant's counsel required additional time to adequately
prepare the case, taking into consideration due diligence of counsel, and the novelty and
complexity of this case. The failure to grant additional time might result in a miscarriage of
justice. 18 U.S.C. § 3161(h)(7)(A) & (B).

       Dated this 14th day of September, 2020.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
